DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Non-Statutory Obviousness-Type Double Patenting: Rejection Based on Anticipation Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 3 are to be found in patent claim 8 (as the application claim 3 fully encompasses patent claim 8).  The difference between the application claim 3 and the patent claim 8 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 8 of the patent is in effect a “species” of the “generic” invention of the application claim 3.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 3 is anticipated by claim 8 of the patent, it is not patentably distinct from claim 8 of the patent. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 5 are to be found in patent claim 1 (as the application claim 5 fully encompasses patent claim 1).  The difference between the application claim 5 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 5.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 5 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 6 are to be found in patent claim 2 (as the application claim 6 fully encompasses patent claim 2).  The difference between the application claim 6 and the patent claim 2 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 2 of the patent is in effect a “species” of the “generic” invention of the application claim 6.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 6 is anticipated by claim 2 of the patent, it is not patentably distinct from claim 2 of the patent. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 7 are to be found in patent claim 4 (as the application claim 7 fully encompasses patent claim 4).  The difference between the application claim 7 and the patent claim 4 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 4 of the patent is in effect a “species” of the “generic” invention of the application claim 7.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 7 is anticipated by claim 4 of the patent, it is not patentably distinct from claim 4 of the patent. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 8 are to be found in patent claim 5 (as the application claim 8 fully encompasses patent claim 5).  The difference between the application claim 8 and the patent claim 5 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 5 of the patent is in effect a “species” of the “generic” invention of the application claim 8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 8 is anticipated by claim 5 of the patent, it is not patentably distinct from claim 5 of the patent. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 9 are to be found in patent claim 6 (as the application claim 9 fully encompasses patent claim 6).  The difference between the application claim 9 and the patent claim 6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 6 of the patent is in effect a “species” of the “generic” invention of the application claim 9.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 9 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6 of the patent. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 10 are to be found in patent claim 7 (as the application claim 10 fully encompasses patent claim 7).  The difference between the application claim 10 and the patent claim 7 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of the application claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 10 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,418,413 B1. It is clear that all the elements of the application claim 11 are to be found in patent claim 1 (as the application claim 11 fully encompasses patent claim 1).  The difference between the application claim 11 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 11 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,418,413 B1. It is clear that all the elements of the application claim 14 are to be found in patent claim 1 (as the application claim 14 fully encompasses patent claim 1).  The difference between the application claim 14 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 14 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 15 are to be found in patent claim 2 (as the application claim 15 fully encompasses patent claim 2).  The difference between the application claim 15 and the patent claim 2 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 2 of the patent is in effect a “species” of the “generic” invention of the application claim 15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 15 is anticipated by claim 2 of the patent, it is not patentably distinct from claim 2 of the patent. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,860,886 B2. It is clear that all the elements of the application claim 16 are to be found in patent claim 4 (as the application claim 16 fully encompasses patent claim 4).  The difference between the application claim 16 and the patent claim 4 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 4 of the patent is in effect a “species” of the “generic” invention of the application claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 16 is anticipated by claim 4 of the patent, it is not patentably distinct from claim 4 of the patent. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein the filtering comprises".  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that claim 16 should depend off of claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker et al., US 2013/0156275 A1 (Amacker), and further in view of Yaung, US 2002/0097914 A1 (Yaung).
Regarding claim 1, Amacker teaches a device (image grouping service computer) (Fig. 1, item 105; [0015]), comprising: 
a processing system including a processor (processors 130) (Fig. 1; [0015]); and 
a memory that stores executable instructions that (memory 132 that stores applications, including processor-executable instructions) (Fig. 1; [0015]), when executed by the processor, facilitate performance of operations (the processor 130 is connected to memory 132 that includes processor-executable instructions to perform operations) (Fig. 1; [0015]), comprising: 
identifying a plurality of features in a plurality of images (identifying a plurality of objects or features captured in pictures, and/or common time and place periods) ([0010]); 
selecting a plurality of common features from the plurality of features in the plurality of images (selecting common objects or features, and/or common time and place periods, from the pictures) ([0010]); 
based on similarity metrics (similarity based on timing and geographic location) ([0010] and [0022-0023]) indicating similarity between images of the plurality of images (indicating similarity between images of the plurality of images based on time and geographical characteristics) ([0022-0023]), determining a number of cluster groups (event-based image groups) ([0010] and [0024]) to be defined for the plurality of images, to obtain a determined number of cluster groups (identifying a number of event-based image groups for the plurality of images; such as six event-based image groups for each day of a week-long vacation) ([0010] and [0024]); 
defining a plurality of cluster groups comprising the determined number of cluster groups (defining the clusters based on the time and/or location or an event) ([0022-0024]), wherein each cluster group comprises a plurality of cluster images (wherein each event-based image grouping comprises a plurality of images) ([0010] and [0022-0024]), wherein each cluster group is associated with a common feature of the plurality of common features selected from the plurality of images (wherein each event-based group is based on a common feature, such as time and/or location; i.e. each event-based group can be a day of the week during a week-long vacation) ([0010] and [0022-0024]), and wherein the plurality of cluster groups is defined according to a user interest (grouping is initiated based on the user and occur in response to a user request) ([0022]) that is associated with a portion of the plurality of images (wherein the plurality of event-based cluster groups is generated based on the user desiring clusters based on an event) ([0022]); 
receiving a user selection of a representative image (the selected image can be considered a representative image) ([0035]) for a first cluster group of the plurality of cluster groups (the user may select an image within one of the event-based image groups) ([0011] and [0045]); 
determining an interest level (determining interest since the user selected one or more objects in the image that the user is interested in) ([0011]) according to one or more objects captured in the representative image (according to one or more objects captured in the selected image) ([0011] and [0025-0027]); 
obtaining an additional image (obtaining at least one image that also has objects with characteristics similar to objects selected in the selected image) ([0028]); and 
based on the determining the interest level (based on the user selecting one or more objects in the image that the user is interested in) ([0011] and [0025-0027]), adding the additional image to one of the plurality of cluster groups or creating another cluster group (wherein all images that have all identified objects or at least one identified object may be organized into a group of images based on the common identifier) ([0030]).
Although Amacker does not explicitly teach an “interest level”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the person is selecting a specific image or object in an image (Amacker; [0011] and [0025-0027]) that shows that the user has interest in the image or the object in the image.
However, Amacker does not explicitly teach “wherein the determining the number of cluster groups comprises evaluating each of a plurality of candidate cluster group values according to the similarity metrics”.
Yaung teaches a query for identifying interrelationships between image objects of a set of image objects (Abstract); and wherein the determining the number of cluster groups (determining a number of clusters based on a cohesion index (which here is an average of the similarity values corresponding to the images in the cluster) and a threshold)(Fig. 7; [0045-0046]) comprises evaluating each of a plurality of candidate cluster group values (evaluating each of the plurality of cohesion index values for each cluster number)(Fig. 7; [0062-0063]) according to the similarity metrics (which are based off the similarity values)(Figs. 6 and 7; [0062-0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amacker to include determining the number of cluster groups based on evaluating each of a plurality of candidate cluster group values since the enhancement of image clustering to conventional image query technology greatly improves “visual mining” capabilities (Yaung; [0067]). 

Regarding claim 2, Amacker teaches wherein the determining the interest level is responsive to the receiving the user selection of the representative image (the user may select an image within one of the event-based image groups; which includes one or more objects that the user has interest in) ([0011]).  

Regarding claim 3, Yaung teaches wherein the similarity metrics comprise scores representing similarities between two-dimensional features detected in different images of the plurality of images and/or similarities between three-dimensional features detected in different images of the plurality of images (generating similarity values or similarity ranks between image features; wherein the image features can be two-dimensional features such as similar visual features, average color, and/or texture features) ([0034-0039]).  

Regarding claim 4, Amacker teaches wherein the creating the another cluster group (generating another group based on the common identifier) ([0030]) comprises including the additional image in the another cluster group (including the at least one image that also has objects with characteristics similar to objects selected in the selected image) ([0028] and [0030]), identifying images in the plurality of images that have features similar to features in the additional image, or a combination thereof (wherein all images that have all identified objects or at least one identified object may be organized into a group of images based on the common identifier) ([0030]).  

Regarding claim 5, Amacker teaches wherein the operations further comprise: determining the representative image (the selected image can be considered a representative image) ([0035] and [0045]) for the first cluster group (the user may select an image within one of the event-based image groups for the group) ([0011] and [0045]).  

Claims 6-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker et al., US 2013/0156275 A1 (Amacker), Yaung, US 2002/0097914 A1 (Yaung), and further in view of Hua et al., US 2012/0150871 A1 (Hua).
Regarding claim 6, Amacker teaches determining the representative image for the first cluster group ([0011] and [0045]). Yaung teaches a query for identifying interrelationships between image objects of a set of image objects (Abstract). However, neither explicitly teaches “filtering the plurality of cluster images in the first cluster group”.
Hua teaches a clustering module that clusters photographs that have been captured by an electronic device based on an approximation of locations of interest ([0050]); and filtering the plurality of cluster images in the first cluster group (filtering the images that do not meet one or more quality thresholds) ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include filtering images before selecting the representative image (as in Amacker; [0011] and [0045]) from the filtered images since it removes images that are low quality that the user wouldn’t desire (Hua; [0048]) and thus decreases the time the user would have to spend (Hua; [0001]) in picking a representative image.

Regarding claim 7, Hua teaches wherein the filtering comprises performing a no-reference analysis of the plurality of cluster images in the first cluster group (filtering the images based on one or more quality thresholds; without the need of comparing the image to a reference image to determine quality) ([0048]).  

Regarding claim 8, Hua teaches wherein the filtering comprises identifying image blur in the plurality of cluster images in the first cluster group (filter out low quality photographs, such as identified blurred photographs based on a quality threshold) ([0048]).  

Regarding claim 17, Amacker teaches a method, comprising: 
identifying, by a processing system including a processor (environment/system 100, includes one or more processors 130) (Fig. 1; [0015]), a plurality of features in a plurality of images (identifying a plurality of objects or features captured in pictures, and/or common time and place periods) ([0010]); 
selecting, by the processing system (environment/system 100, includes one or more processors 130) (Fig. 1; [0015]), a plurality of common features from the plurality of features in the plurality of images (selecting common objects or features, and/or common time and place periods, from the pictures) ([0010]); 
based on similarity metrics (similarity based on timing and geographic location) ([0010] and [0022-0023]) indicating similarity between images of the plurality of images (indicating similarity between images of the plurality of images based on time and geographical characteristics) ([0022-0023]), determining, by the processing system (environment/system 100, includes one or more processors 130) (Fig. 1; [0015]), a number of cluster groups (event-based image groups) ([0010] and [0024]) to be defined for the plurality of images, to obtain a determined number of cluster groups (identifying a number of event-based image groups for the plurality of images; such as six event-based image groups for each day of a week-long vacation) ([0010] and [0024]); 
defining, by the processing system (environment/system 100, includes one or more processors 130) (Fig. 1; [0015]), a plurality of cluster groups comprising the determined number of cluster groups (defining the clusters based on the time and/or location or an event) ([0022-0024]), wherein each cluster group comprises a plurality of cluster images (wherein each event-based image grouping comprises a plurality of images) ([0010] and [0022-0024]), wherein each cluster group is associated with a common feature of the plurality of common features selected from the plurality of images (wherein each event-based group is based on a common feature, such as time and/or location; i.e. each event-based group can be a day of the week during a week-long vacation) ([0010] and [0022-0024]), and wherein the plurality of cluster groups is defined according to a user interest (grouping is initiated based on the user and occur in response to a user request) ([0022]) that is associated with a portion of the plurality of images (wherein the plurality of event-based cluster groups is generated based on the user desiring clusters based on an event) ([0022]); 
identifying, by the processing system (environment/system 100, includes one or more processors 130) (Fig. 1; [0015]), a representative image (the selected image can be considered a representative image) ([0035] and [0045]) for a first cluster group of the plurality of cluster groups (the user may select an image within one of the event-based image groups for the group) ([0011] and [0045]), wherein identifying the representative image for the first cluster group (the user may select an image within one of the event-based image groups for the group) ([0011] and [0045]); 
receiving, by the processing system (environment/system 100, includes one or more processors 130) (Fig. 1; [0015]), a user selection of the representative image (the selected image can be considered a representative image) ([0035]) for the first cluster group (the user may select an image within one of the event-based image groups) ([0011] and [0045]); 
determining, by the processing system (environment/system 100, includes one or more processors 130) (Fig. 1; [0015]), an interest level (determining interest since the user selected one or more objects in the image that the user is interested in) ([0011]) according to one or more objects captured in the representative image (according to one or more objects captured in the selected image) ([0011] and [0025-0027]); 
obtaining, by the processing system (environment/system 100, includes one or more processors 130) (Fig. 1; [0015]), an additional image (obtaining at least one image that also has objects with characteristics similar to objects selected in the selected image) ([0028]); and 
based on the determining the interest level (based on the user selecting one or more objects in the image that the user is interested in) ([0011] and [0025-0027]), adding, by the processing system (environment/system 100, includes one or more processors 130) (Fig. 1; [0015]), the additional image to one of the plurality of cluster groups or creating another cluster group (wherein all images that have all identified objects or at least one identified object may be organized into a group of images based on the common identifier) ([0030]).
Although Amacker does not explicitly teach an “interest level”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the person is selecting a specific image or object in an image (Amacker; [0011] and [0025-0027]) that shows that the user has interest in the image or the object in the image.
However, Amacker does not explicitly teach “wherein the determining the number of cluster groups comprises evaluating each of a plurality of candidate cluster group values according to the similarity metrics” or “filtering images of the plurality of cluster images in the first cluster group based on a no-reference analysis, an image blur analysis, a compression artifacts analysis, or a combination thereof”.
Yaung teaches a query for identifying interrelationships between image objects of a set of image objects (Abstract); and wherein the determining the number of cluster groups (determining a number of clusters based on a cohesion index (which here is an average of the similarity values corresponding to the images in the cluster) and a threshold)(Fig. 7; [0045-0046]) comprises evaluating each of a plurality of candidate cluster group values (evaluating each of the plurality of cohesion index values for each cluster number)(Fig. 7; [0062-0063]) according to the similarity metrics (which are based off the similarity values)(Figs. 6 and 7; [0062-0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amacker to include determining the number of cluster groups based on evaluating each of a plurality of candidate cluster group values since the enhancement of image clustering to conventional image query technology greatly improves “visual mining” capabilities (Yaung; [0067]).
However, neither Amacker nor Yaung teaches “filtering images of the plurality of cluster images in the first cluster group based on a no-reference analysis, an image blur analysis, a compression artifacts analysis, or a combination thereof”.
Hua teaches a clustering module that clusters photographs that have been captured by an electronic device based on an approximation of locations of interest ([0050]); and filtering the plurality of cluster images in the first cluster group (filtering the images that do not meet one or more quality thresholds) ([0048]) based on a no-reference analysis (filtering the images based on one or more quality thresholds; without the need of comparing the image to a reference image to determine quality) ([0048]), an image blur analysis (filter out low quality photographs, such as identified blurred photographs based on a quality threshold) ([0048]), a compression artifacts analysis, or a combination thereof (the filtering can be a combination of no-reference and blur analysis) ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include filtering images before selecting the representative image (as in Amacker; [0011] and [0045]) from the filtered images since it removes images that are low quality that the user wouldn’t desire (Hua; [0048]) and thus decreases the time the user would have to spend (Hua; [0001]) in picking a representative image.

Regarding claim 18, Amacker teaches wherein the determining the interest level is responsive to the receiving the user selection of the representative image (the user may select an image within one of the event-based image groups; which includes one or more objects that the user has interest in) ([0011]).  

Regarding claim 19, Amacker teaches wherein the creating the another cluster group (generating another group based on the common identifier) ([0030]) comprises including the additional image in the another cluster group (including the at least one image that also has objects with characteristics similar to objects selected in the selected image) ([0028] and [0030]), identifying images in the plurality of images that have features similar to features in the additional image, or a combination thereof (wherein all images that have all identified objects or at least one identified object may be organized into a group of images based on the common identifier) ([0030]).  

Regarding claim 20, Yaung teaches wherein the similarity metrics comprise scores representing similarities between two-dimensional features detected in different images of the plurality of images and/or similarities between three-dimensional features detected in different images of the plurality of images (generating similarity values or similarity ranks between image features; wherein the image features can be two-dimensional features such as similar visual features, average color, and/or texture features) ([0034-0039]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amacker et al., US 2013/0156275 A1 (Amacker), Yaung, US 2002/0097914 A1 (Yaung), Hua et al., US 2012/0150871 A1 (Hua), and further in view of Dolson et al., US 2013/0148864 A1 (Dolson).
Regarding claim 9, Amacker teaches determining the representative image for the first cluster group ([0011] and [0045]). Yaung teaches a query for identifying interrelationships between image objects of a set of image objects (Abstract). Hua teaches a clustering module that clusters photographs that have been captured by an electronic device based on an approximation of locations of interest ([0050]); and filtering the plurality of cluster images in the first cluster group (filtering the images that do not meet one or more quality thresholds) ([0048]).
However, none of the prior art explicitly teaches “wherein the filtering comprises identifying compression artifacts in the plurality of cluster images in the first cluster group”.
Dolson teaches a system to automatically identify a subset of photos for an album (Abstract); wherein the filtering (a photo quality scorer 200, which scores photos according to photo quality metrics) ([0024]) (and low scores are filtered/not selected) ([0038-0039]) identifying compression artifacts in the plurality of cluster images in the first cluster group (the photo quality metric includes image artifacts for the group of photos) ([0023-0024]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the quality metric of the combination of prior arts to include checking for compression artifacts so as to eliminate photos of poor quality (Dolson; [0009]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amacker et al., US 2013/0156275 A1 (Amacker), Yaung, US 2002/0097914 A1 (Yaung), and further in view of Berrani et al., US 2008/0279424 A1 (Berrani).
Regarding claim 10, Amacker teaches determining the representative image for the first cluster group ([0011] and [0045]); and wherein the user can select an object to generate a group based on the object wherein the object can be faces ([0025-0028] and [0033]). Yaung teaches a query for identifying interrelationships between image objects of a set of image objects (Abstract). 
However, neither explicitly teaches “performing facial recognition on the plurality of cluster images in the first cluster group to identify a face in a frontal orientation, wherein the determining the representative image for the first cluster group is based on identifying the face in the frontal orientation”.
Berrani teaches a method for identifying a plurality of faces in the plurality of cluster images (Abstract); performing facial recognition on the plurality of cluster images in the first cluster group (performing face recognition on images) ([0021]) to identify a face in a frontal orientation (wherein the invention carries out filtering of the images in order to select solely good-quality images, i.e. images representative of the face to be identified because the face is in a frontal pose)([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include filtering images to identify a face in the frontal orientation before selecting the representative image (as in Amacker; [0011] and [0045]) from the filtered images to choose the best images for the target cluster and eliminate photos of poor quality (Berrani; [0021]).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker et al., US 2013/0156275 A1 (Amacker).
Regarding claim 11, Amacker teaches a non-transitory machine-readable storage medium (application server/computers) (Fig. 1; [0015]), comprising executable instructions that (storing processor-executable instructions) ([0015]), when executed by a processing system including a processor (when executed by one or more processors 130 of the computers 105) (Fig. 1; [0015]), facilitate performance of operations (performance of operations/applications) ([0015]), comprising: 
identifying a plurality of common features in a plurality of images (identifying a plurality of objects or features captured in pictures, and/or common time and place periods) ([0010]) (wherein images have common objects or features, and/or common time and place periods) ([0010]); 
based on similarity metrics (similarity based on timing and geographic location) ([0010] and [0022-0023]) indicating similarity between images of the plurality of images (indicating similarity between images of the plurality of images based on time and geographical characteristics) ([0022-0023]), defining a plurality of cluster groups (event-based image groups) ([0010] and [0024]) for the plurality of images (defining the clusters based on the time and/or location or an event of the plurality of images) ([0022-0024]), wherein each cluster group of the plurality of cluster groups comprises a plurality of cluster images (wherein each event-based image grouping comprises a plurality of images) ([0010] and [0022-0024]), wherein each cluster group of the plurality of cluster groups is associated with a common feature of the plurality of common features (wherein each event-based group is based on a common feature, such as time and/or location; i.e. each event-based group can be a day of the week during a week-long vacation) ([0010] and [0022-0024]); 
detecting a user selection of a representative image (the selected image can be considered a representative image) ([0035]) for a first cluster group of the plurality of cluster groups (the user may select an image within one of the event-based image groups) ([0011] and [0045]); 
determining an interest level (determining interest since the user selected one or more objects in the image that the user is interested in) ([0011]) according to one or more objects captured in the representative image (according to one or more objects captured in the selected image) ([0011] and [0025-0027]); 
receiving an additional image (receiving at least one image that also has objects with characteristics similar to objects selected in the selected image) ([0028]); and 
based on the determining the interest level (based on the user selecting one or more objects in the image that the user is interested in) ([0011] and [0025-0027]), creating another cluster group (wherein all images that have all identified objects or at least one identified object may be organized into a group of images based on the common identifier) ([0030]).
Although Amacker does not explicitly teach an “interest level”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the person is selecting a specific image or object in an image (Amacker; [0011] and [0025-0027]) that shows that the user has interest in the image or the object in the image.

Regarding claim 12, Amacker teaches wherein the determining the interest level is responsive to the receiving the user selection of the representative image (the user may select an image within one of the event-based image groups; which includes one or more objects that the user has interest in) ([0011]).  

Regarding claim 13, Amacker teaches wherein the creating the another cluster group (generating another group based on the common identifier) ([0030]) comprises including the additional image in the another cluster group (including the at least one image that also has objects with characteristics similar to objects selected in the selected image) ([0028] and [0030]), identifying images in the plurality of images that have features similar to features in the additional image, or a combination thereof (wherein all images that have all identified objects or at least one identified object may be organized into a group of images based on the common identifier) ([0030]).  

Regarding claim 14, Amacker teaches wherein the operations further comprise: determining the representative image (the selected image can be considered a representative image) ([0035] and [0045]) for the first cluster group (the user may select an image within one of the event-based image groups for the group) ([0011] and [0045]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker et al., US 2013/0156275 A1 (Amacker), and further in view of Hua et al., US 2012/0150871 A1 (Hua).
Regarding claim 15, Amacker teaches determining the representative image for the first cluster group ([0011] and [0045]). However, Amacker does not explicitly teach “filtering the plurality of cluster images in the first cluster group”.
Hua teaches a clustering module that clusters photographs that have been captured by an electronic device based on an approximation of locations of interest ([0050]); and filtering the plurality of cluster images in the first cluster group (filtering the images that do not meet one or more quality thresholds) ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include filtering images before selecting the representative image (as in Amacker; [0011] and [0045]) from the filtered images since it removes images that are low quality that the user wouldn’t desire (Hua; [0048]) and thus decreases the time the user would have to spend (Hua; [0001]) in picking a representative image.

Regarding claim 16, Hua teaches wherein the filtering comprises performing a no-reference analysis of the plurality of cluster images in the first cluster group (filtering the images based on one or more quality thresholds; without the need of comparing the image to a reference image to determine quality) ([0048]).  

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov